Citation Nr: 1620417	
Decision Date: 05/19/16    Archive Date: 05/27/16

DOCKET NO.  14-00 978	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	Delaware Commission of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

April Maddox, Counsel


INTRODUCTION

The Veteran had active duty service from December 1977 to December 1981.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Wilmington, Delaware.  The case is currently under the jurisdiction of the RO in Philadelphia, Pennsylvania.  

In November 2014 the Veteran testified by videoconference from the Wilmington RO before the undersigned Veterans Law Judge (VLJ) sitting in Washington, D.C.  A transcript of that hearing is of record.  Notably, the Veteran's representative, Delaware Commission of Veterans Affairs, was not present during the hearing but the Veteran agreed to continue with the hearing unrepresented.  

This appeal is being processed utilizing the paperless, electronic Veterans Benefits Management System (VBMS) and the Virtual VA claims processing systems.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran maintains that service connection is warranted for his bilateral hearing loss disability.  Specifically, during the November 2014 Board hearing, the Veteran reported that he was exposed to excessive noise during his service as an aviation ordinance man when he worked near F-14 fighter aircraft.  While the Veteran did wear protective hearing during service and did have at least one post-service job which put him in contact with noisy machinery, he contends that the majority of his post-service work history did not involve excessive noise.  The Veteran testified that he did not notice any hearing loss during or immediately after service but that the hearing loss came on gradually and that he did not really notice it until ten years earlier.  He submitted a statement from Dr. T.R. Gabriel that his theory of entitlement was possible.  

The Veteran's service treatment records show an audiological examination conducted during enlistment in September 1977 revealed the following:

Puretone Threshold

500 Hz
1000 Hz
2000 Hz
3000 Hz
4000 Hz
Right Ear
15
15
15

15
Left Ear
10
10
5

10

An audiological examination conducted at service separation in December 1981 reveals the following:

Puretone Threshold

500 Hz
1000 Hz
2000 Hz
3000 Hz
4000 Hz
Right Ear
25
25
15
15
20
Left Ear
15
20
10
20
20

The threshold for normal hearing is from 0 to 20 decibels, and higher threshold levels indicate some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  As such, according to Hensley, the Veteran did have hearing loss, but not a disability, in the right ear at 500 and 1000 Hz upon separation from service.  

The Veteran was provided VA examinations in November 2010 and January 2011.  Both examinations show that the Veteran has bilateral hearing loss disability for VA purposes.  The January 2011 VA examiner did not link current disability to service, because there was "normal" hearing in service.  

Because the 2011 VA examiner does not appear to acknowledge the hearing acuity loss that looks to be reflected when comparing the test results at enlistment and at service separation, clarification of the opinion should be sought.  

Additionally, during the November 2014 hearing, the Veteran reported that he was first treated for bilateral hearing loss by a Dr. Bandero, or a Dr. Bandello in approximately 2000.  A review of the record is negative for records from this person.  On remand, any relevant VA and non-VA medical records, to include records from this doctor should be sought.  

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and ask that he identify any outstanding VA and non-VA records, (to include records from Dr. Bandero/Bandello, dated in approximately 2000, mentioned at the Board hearing), pertaining to his bilateral hearing loss that are not already of record.  Take appropriate measures to request copies of any outstanding records and associate them with the claims file.  Any negative response should be in writing and associated with the claims file.

2.  Notify the Veteran that he may submit lay statements from himself and from other individuals who have first-hand knowledge, and/or were contemporaneously informed his in-service and post-service acoustic trauma and problems hearing.  The Veteran should be provided an appropriate amount of time to submit this lay evidence. 

3.  After associating any pertinent, outstanding records with the electronic claims file, schedule the Veteran for a VA examination, the report from which should include an opinion regarding the cause of any current hearing loss.  The electronic file should be provided to the examiner. After examining the Veteran, and undertaking any indicated tests, the examiner is asked to opine as to whether it is at least as likely as not that any current hearing loss disability is related to any in-service disease or injury, including acoustic trauma.  

In offering this opinion, the examiner should acknowledge/include comments as to the following:

* the Veteran's November 2014 testimony regarding his excessive noise exposure in service from working near F-14 aircraft;
* the threshold shift when comparing the Veteran's September 1977 enlistment examination to his December 1981 separation examination in service; 
* the Veteran's post-service work history and noise exposure; 
* the lapse in time between the Veteran's departure from service and his complaints, symptoms, or diagnosis of hearing impairment; 
* and the effect of the aging process on hearing loss.

All opinions expressed should be accompanied by supporting rationale.  If the examiner cannot provide an opinion without resorting to mere speculation, that should be explained. 

4.  Then, the AOJ shall readjudicate the Veteran's claim for service connection for bilateral hearing loss.  If the benefit sought on appeal remains denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case and allowed an appropriate period of time to respond.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).


